Citation Nr: 0810849	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-21 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spine 
disability, to include as secondary to service-connected 
degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to September 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO). 

A videoconference hearing before the undersigned was 
conducted in March 2008.  This case was advanced on the 
docket, pursuant to 38 C.F.R. § 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A letter from J.S.J., D.O., dated in June 2004, noted that 
the veteran sustained an injury to his cervical spine in May 
2004, while working as a plumber; and, since then, he has had 
severe pain in the neck with radiation into his upper 
extremities.  In July 2004, the veteran requested service 
connection for a cervical spine disability.  He stated that 
the disability began in May 2004.  In September 2004, the 
veteran underwent cervical spine surgery.  

A VA examination was conducted in April 2006.  The veteran 
stated that he had recurrent neck pain over the years due to 
wear and tear as the result of his inservice lumbar spine 
injury.  He denied any cervical spine injury.  

Although there are several opinions regarding the etiology of 
the veteran's cervical spine disability, none of them 
reflects consideration of the veteran's entire medical 
history.  Under such circumstances, another medical opinion 
is required to make a decision on the claim.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by an orthopedist, to 
determine the nature and extent of his 
cervical spine disability.  All special 
studies and tests should be undertaken.  
The examiner should render an opinion 
regarding whether it is at least as 
likely as not that the veteran's cervical 
spine disability is attributable to his 
inservice injury or his service-connected 
lumbar spine disability.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner prior 
to the examination.  All findings should 
be reported in detail, and the examiner 
is to address the various existing 
medical opinions regarding the etiology 
of the claimed disability.

2.  Then, readjudicate the claim.  If the 
claim is denied, send the veteran and his 
representative a supplemental statement 
of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

